NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0337n.06

                                        Case No. 20-4022

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                FILED
                                                                           Jul 14, 2021
SILVIA MARITZA SANDOVAL, et al.,                     )
                                                                      DEBORAH S. HUNT, Clerk
                                                     )
       Petitioners,
                                                     )
                                                     )     ON PETITION FOR REVIEW
v.
                                                     )     FROM THE UNITED STATES
                                                     )     BOARD   OF  IMMIGRATION
MERRICK B. GARLAND, Attorney General,
                                                     )     APPEALS
       Respondent.                                   )
                                                     )

                  BEFORE: SILER, MOORE, and THAPAR, Circuit Judges.

       THAPAR, J., delivered the opinion of the court in which SILER, J., joined. MOORE, J.
(pp. 4–6), delivered a separate dissenting opinion.

       THAPAR, Circuit Judge. Petitioner Silvia Sandoval entered the United States with her

three children after a jealous woman threatened her life. Sandoval and her children applied for

asylum and withholding of removal, but an Immigration Judge denied their application. The Board

of Immigration Appeals affirmed. Because threats born of romantic jealousy do not establish

eligibility for asylum or withholding of removal, we deny the petition for review.

                                                I.

       Silvia Sandoval is a citizen of El Salvador. She lived in El Salvador with her children and

her husband, Silas. One of their neighbors, Maria, fell in love with Silas and grew jealous of his

marriage. Maria wanted Silas to end his relationship with his wife, but he refused.
Case No. 20-4022, Sandoval v. Garland


       Maria was determined to have Silas to herself, so she started sending Silvia threatening

messages. At the start, she communicated through intermediaries: She first asked a gang member

to make the threats, and then she told Silvia’s cousin and aunt that she would make Silvia

disappear. Before long, Maria started approaching Silvia herself. She hopped over Silvia’s fence

and yelled that Silvia would die if she didn’t let Silas go. Then she did the same thing again, but

armed with a knife. Silvia filed a police report and fled to the United States with her children.

Silas soon followed.

       Silvia and the children applied for asylum and withholding of removal. They argued that

they were persecuted because of their membership in Silas’s family. Although the Immigration

Judge found Silvia’s testimony credible, she found that Maria was not motivated by animus against

the family and denied the applications. The Board of Immigration Appeals affirmed. Silvia and

her three children now petition for review.

                                                II.

       To be eligible for asylum or withholding of removal, Silvia and her children must show at

least a “well-founded fear” that they would be persecuted in El Salvador because of their “race,

religion, nationality, membership in a particular social group, or political opinion.” 8 U.S.C.

§§ 1158(b)(1)(B)(i), 1101(a)(42)(A), 1231(b)(3)(A); Skripkov v. Barr, 966 F.3d 480, 492 (6th Cir.

2020). The petitioners argue that they have been persecuted because of their membership in a

particular social group—that is, as members of Silas’s family. The BIA assumed that kinship with

Silas could constitute a protected social group (and, for purposes of review, so do we). But it

found that Silvia and her children were not persecuted because of their membership in that group.

       We review this finding for substantial evidence. Zaldana Menijar v. Lynch, 812 F.3d 491,

497 (6th Cir. 2015). That means we must accept it as “conclusive unless any reasonable



                                               -2-
Case No. 20-4022, Sandoval v. Garland


adjudicator would be compelled to conclude to the contrary.” Id. at 498 (quoting 8 U.S.C.

§ 1252(b)(4)(B)).

       Here, the record supports the determination that Silvia “was a victim of [a] crime motivated

by personal animus,” not by animus against members of Silas’s family. A.R. at 4. As the

petitioners explain, “Maria was almost certainly jealous of Silvia and the evidence definitely points

to her wanting Silvia out of the way so she could freely pursue her relationship with Silas.” Pet’r

Br. 12. But romantic jealousy is not a statutorily protected ground for asylum or withholding of

removal. And as the Immigration Judge noted, “there appear to be no threats or any harm . . . done

to any of the children whatsoever.” A.R. at 62. The targeted nature of the threats is further

evidence that Maria was not motivated by a desire to harm members of Silas’s family. Reasonable

adjudicators would not be compelled to conclude otherwise.

       Thus, substantial evidence supports the BIA’s finding that Silvia and her children were not

persecuted because of a statutorily protected ground. For that reason, they are not eligible for

asylum or withholding of removal. Their petition is denied.




                                                -3-
Case No. 20-4022, Sandoval v. Garland


       KAREN NELSON MOORE, Circuit Judge, dissenting. The IJ, BIA, and the majority get

the facts all right but draw all the wrong conclusions. Because the record evidence compels a

finding that Silvia Maritza Sandoval showed a nexus between the persecution she experienced and

her membership in her husband’s nuclear family, I respectfully dissent.

       The IJ aptly summarized the relevant facts of this case. Maria, a neighbor of Sandoval,

“wanted to get [Sandoval] out of the way . . . so that [Maria] could take over the relationship and

have [Sandoval] and her children gone from the picture.” IJ Decision at 14 (Administrative Record

(“A.R.”) at 65). Initially, Maria had no problems with Sandoval. Id. at 6 (A.R. at 57). Only after

Sandoval married her husband, Silas, and they had two children did Maria begin making death

threats against Sandoval, especially after it became clear that Silas was not going to leave

Sandoval. Id. at 5–6 (A.R. at 56–57); Hr’g Tr. at 25–26 (A.R. at 111–12). Maria essentially

wanted to dismantle the Sandoval family, so that Maria alone could be with Silas. Maria began

persecuting Sandoval in an effort to accomplish this goal.        Maria verbally and physically

threatened Sandoval. IJ Decision at 4–5 (A.R. at 55–56). She also sent death threats through

Sandoval’s family members and enlisted a local gang member to threaten Sandoval. Id.

       Where the majority and I part ways is on what these facts actually mean. The IJ, BIA, and

majority consider Maria’s persecution of Sandoval to be motivated solely by personal animus

against Sandoval. I believe, however, that these facts clearly compel us to conclude that personal

animus alone did not motivate Maria to target Sandoval. Maria also persecuted Sandoval because

of her membership in Silas’s family.

       Asylum seekers must demonstrate that they were “persecuted on account of or because of”

their membership in a protected category, such as a particular social group. Marku v. Ashcroft,

380 F.3d 982, 986 (6th Cir. 2004). Although a persecutor may have multiple, or “mixed,” motives,



                                               -4-
Case No. 20-4022, Sandoval v. Garland


id. at 988 n.10, with respect to asylum claims, “the applicant must establish that race, religion,

nationality, membership in a particular social group, or political opinion was or will be at least

one central reason for persecuting the applicant,” 8 U.S.C. § 1158(b)(1)(B)(i) (emphasis added).1

Applicants cannot rely “solely” on “personal matters” to show that they were persecuted because

of their membership in a protected category. Zoarab v. Mukasey, 524 F.3d 777, 781 (6th Cir.

2008) (emphasis added).            If, however, “there is a nexus between the persecution and the

membership in a particular social group, the simultaneous existence of a personal dispute does not

eliminate that nexus.” Bi Xia Qu v. Holder, 618 F.3d 602, 608 (6th Cir. 2010).

         Although Maria had a personal dispute with Sandoval, that dispute was inextricably

intertwined with Sandoval’s membership in Silas’s nuclear family.2 But for Sandoval’s unique

relationship with Silas, her status as his wife and the mother of his children, Maria would not have

targeted her. The IJ explicitly determined that Maria’s goal was more than simply being in a

romantic relationship with Silas; she wanted to remove Sandoval and her children from their

family home, so that Maria alone could be with Silas. IJ Decision at 14 (A.R. at 65). The record

clearly demonstrates that Maria did not just hate Sandoval or simply desire Silas. Her goal was to

break up the nuclear Sandoval family as it currently existed. If Sandoval renounced her husband,

took her children, and left their family home, then she would be safe. See Al-Ghorbani v. Holder,



1
  The BIA also affirmed the IJ’s denial Sandoval’s withholding-of-removal claim based on a failure to establish a
nexus “between the harm she fears and one of the five protected grounds.” BIA Decision at 2 (A.R. at 4).
“[A]pplicants for withholding of removal under 8 U.S.C. § 1231(b)(3) must demonstrate that a protected ground was
at least one reason for their persecution.” Guzman-Vazquez v. Barr, 959 F.3d 253, 274 (6th Cir. 2020) (emphasis
added). We have held that the withholding statute’s “a reason” is a weaker burden of proof than the asylum statute’s
“a central reason.” Id. at 272. Because I believe that the record clearly compels a finding that Sandoval’s familial
status was “a central reason” for her persecution for purposes of her asylum claim, she has necessarily established that
her familial status was also “a reason” for her persecution for purposes of her withholding-of-removal claim.
2
 This circuit and several others have recognized that membership in the same family constitutes a cognizable social
group that can serve as a protected category. See Al-Ghorbani v. Holder, 585 F.3d 980, 995 (6th Cir. 2009) (collecting
cases).


                                                         -5-
Case No. 20-4022, Sandoval v. Garland


585 F.3d 980, 997 (6th Cir. 2009) (“Persecution is defined as ‘the infliction of harm or suffering

by the government, or persons the government is unwilling or unable to control, to overcome a

characteristic of the victim.’” (quoting Khalili v. Holder, 557 F.3d 429, 436 (6th Cir. 2009))).

       The IJ’s and BIA’s conclusion that this was solely a personal dispute rests on “an

excessively narrow reading of the requirement that persecution be undertaken ‘on account of

membership in a nuclear family.’” Hernandez-Avalos v. Lynch, 784 F.3d 944, 949 (4th Cir. 2015).

To argue that Maria targeted Sandoval because she was keeping Silas from leaving their family

and not because she was Silas’s wife and the mother of his two children draws too fine a distinction

between persecution “on account of membership in a nuclear family” and a purely personal

vendetta than logic can tolerate.     Sandoval’s enduring relationship with her husband and

fundamental position in Silas’s family was the reason that Sandoval, and no one else, was targeted.

See id. at 950. Thus, it is unreasonable to conclude that Sandoval’s familial status is not at least

one central reason for her persecution. See Portillo Flores v. Garland, --- F.4th ----, No. 19-1591,

2021 WL 2655334 at *8–9 (4th Cir. 2021) (en banc) (finding that nexus existed when a local gang

persecuted the petitioner because the gang leader wanted to date the petitioner’s sister); Gonzalez

Ruano v. Barr, 922 F.3d 346, 353–56 (7th Cir. 2019) (finding that nexus existed when a local gang

persecuted the petitioner because the gang leader wanted the petitioner’s wife); see also

Enamorado-Rodriguez v. Barr, 941 F.3d 589, 596–97 (1st Cir. 2019) (finding that nexus existed

because the petitioner’s paternal grandparents persecuted him because of his relationship to his

mother whom they hated). Because the record clearly compels the conclusion that Sandoval was

persecuted due to her status as Silas’s wife and the mother of his children, I respectfully dissent.

I would remand the case back to the BIA to determine if Sandoval has established the other

required elements for her asylum and withholding-of-removal claims.



                                               -6-